Exhibit 10.3

 

VOTING AND SUPPORT AGREEMENT

 

This VOTING AND SUPPORT AGREEMENT (this “Agreement”) is entered into as of March
21, 2014, by and among LIN Media LLC, a Delaware limited liability company
(“Lares”), Media General, Inc., a Virginia corporation (“Mercury”), and Standard
General Fund, L.P., a Delaware limited partnership, and Standard General
Communications, LLC, a Delaware limited liability company (collectively, the
“Shareholders”).

 

W I T N E S S E T H:

 

WHEREAS, as of the date of this Agreement, each Shareholder is the record and
“beneficial owner” (as defined under Rule 13d-3 under the Exchange Act) of the
shares of Mercury Voting Common Stock set forth opposite such Shareholder’s name
on Schedule A attached hereto (all such shares of Mercury Voting Common Stock,
the “Owned Shares”, and together with any shares of Mercury Voting Common Stock
acquired by a Shareholder after the date hereof, the Shareholder’s “Subject
Shares”);

 

WHEREAS, concurrently herewith, Mercury, Mercury New Holdco, Inc., a Virginia
corporation (“New Holdco”), Mercury Merger Sub 1, Inc., a Virginia corporation
and a direct, wholly owned subsidiary of New Holdco (“Merger Sub 1”), Mercury
Merger Sub 2, LLC, a Delaware limited liability company and a direct, wholly
owned subsidiary of New Holdco (“Merger Sub 2”), and Lares are entering into an
Agreement and Plan of Merger, dated as of the date hereof (as it may be amended
from time to time, the “Merger Agreement”), pursuant to which Mercury and Lares
wish to effect a strategic business combination by means of (a) a merger of
Merger Sub 1 with and into Mercury (the “First Merger”), with Mercury being the
surviving company in the First Merger, and (b) a merger of Merger Sub 2 with and
into Lares (the “Second Merger”, and together with the First Merger, the
“Mergers”, and the effective time of the Second Merger, the “Second Merger
Effective Time”), with Lares being the surviving limited liability company in
the Second Merger;

 

WHEREAS, the affirmative vote of holders of a majority of all votes cast by
holders of shares of Mercury Voting Common Stock is the only vote of the holders
of any class or series of Mercury’s capital stock necessary to approve the
Mercury Charter Amendment and the New Holdco Share Issuance; and

 

WHEREAS, as a condition to the willingness of Lares to enter into the Merger
Agreement, and as inducement and in consideration therefor, Lares has required
that the Shareholders agree, and the Shareholders have agreed, in their capacity
as shareholders of Mercury, to enter into this Agreement.  

 

 
1

--------------------------------------------------------------------------------

 

  

NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained in this
Agreement, the parties, intending to be legally bound, hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.1 Defined Terms. For purposes of this Agreement, capitalized terms
used in this Agreement that are defined in the Merger Agreement but not in this
Agreement shall have the respective meanings ascribed to them in the Merger
Agreement.

 

SECTION 1.2 Other Definitions. For purposes of this Agreement:

 

(a) “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
as of the date on which, or at any time during the period for which, the
determination of affiliation is being made. For purposes of this definition, the
term “control” (including the correlative meanings of the terms “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of such Person, whether through the
ownership of voting securities or by contract or otherwise. For purposes of this
Agreement, neither Lares nor Mercury shall be deemed to be an Affiliate of any
Shareholder.

 

(b) “Mercury Voting Common Stock” means the Voting Common Stock, no par value,
of Mercury.

 

(c) “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.

 

(d) “Voting Period” means the period from and including the date of this
Agreement through and including the earlier to occur of (i) the Second Merger
Effective Time, and (ii) the termination of the Merger Agreement in accordance
with its terms.

 

ARTICLE II
VOTING AGREEMENT AND IRREVOCABLE PROXY

 

SECTION 2.1 Agreement to Vote.

 

(a) Each Shareholder hereby agrees that during the Voting Period, at any meeting
of the shareholders of Mercury, however called, or at any adjournment or
postponement thereof, or in connection with any written consent of the
shareholders of Mercury or in any other circumstances upon which a vote, consent
or other approval of all or some of the shareholders of Mercury is sought with
respect to the matters described in this Section 2.1, each Shareholder shall
vote (or cause to be voted), or execute consents with respect to, as applicable,
all of the Subject Shares owned by such Shareholder as of the applicable record
date (x) in favor of the approval and adoption of the Mercury Charter Amendment,
the New Holdco Share Issuance and the other transactions contemplated by the
Merger Agreement, and (y) against each of the matters set forth in clauses (i),
(ii) and (iii) below, whether such vote or consent is required or requested
pursuant to applicable Law or otherwise:

 

(i) any Acquisition Proposal with respect to Mercury, other than transactions
contemplated by the Merger Agreement;

 

 
2

--------------------------------------------------------------------------------

 

 

(ii) any action, proposal, transaction or agreement that would reasonably be
expected to result in a breach in any material respect of any covenant,
representation or warranty or any other obligation or agreement of Mercury
contained in the Merger Agreement or of such Shareholder contained in this
Agreement; and

 

(iii) any action, proposal, transaction or agreement involving Mercury or any of
its Subsidiaries that is intended or would reasonably be expected to prevent,
impede, frustrate, interfere with, delay, postpone or adversely affect the
consummation of the First Merger or the other transactions contemplated by the
Merger Agreement.

 

(b) With respect to any meeting of the shareholders of Mercury held during the
Voting Period, each Shareholder shall, or shall cause the holder of record of
its Subject Shares on any applicable record date to, appear at such meeting or
otherwise cause its Subject Shares to be counted as present thereat for purposes
of establishing a quorum. Any vote required to be cast or consent required to be
executed pursuant to this Section 2.1 shall be cast or executed in accordance
with the applicable procedures relating thereto so as to ensure that it is duly
counted for purposes of recording the results of that vote or consent.

 

SECTION 2.2 Grant of Irrevocable Proxy. Each Shareholder hereby irrevocably
appoints Lares and any of its respective designees, and each of them
individually, as such Shareholder’s proxy, with full power of substitution and
resubstitution, to vote or execute consents during the Voting Period, with
respect to such Shareholder’s Subject Shares as of the applicable record date,
in each case solely to the extent and in the manner specified in Section 2.1
(the “Proxy Matters”). This proxy is given to secure the performance of the
duties of such Shareholder under this Agreement. Such Shareholder shall not
directly or indirectly grant any Person any proxy (revocable or irrevocable),
power of attorney or other authorization with respect to any of its Subject
Shares that is inconsistent with Section 2.1 or this Section 2.2. It is
expressly agreed that the proxy granted herein shall survive beyond the eleventh
month after the date hereof to the extent the Voting Period is still in effect.

 

SECTION 2.3 Nature of Irrevocable Proxy. The proxy granted pursuant to Section
2.2 by each Shareholder shall be irrevocable during the Voting Period, shall be
deemed to be coupled with an interest sufficient in law to support an
irrevocable proxy and shall revoke any and all prior proxies granted by such
Shareholder with regard to such Shareholder’s Subject Shares in respect of the
Proxy Matters, and such Shareholder acknowledges that the proxy constitutes an
inducement for Lares to enter into the Merger Agreement. The proxy granted by
each Shareholder is a durable proxy and shall survive the bankruptcy,
dissolution, death or incapacity of such Shareholder. The proxy granted
hereunder shall terminate only upon the expiration of the Voting Period.

 

 
3

--------------------------------------------------------------------------------

 

 

ARTICLE III
GENERAL COVENANTS

 

SECTION 3.1 General Covenants. Each Shareholder agrees that such Shareholder
shall not:

 

(a) enter into any agreement, commitment, letter of intent, agreement in
principle or understanding with any Person or take any other action that
violates or conflicts with or would reasonably be expected to violate or
conflict with, such Shareholder’s covenants and obligations under this
Agreement; or

 

(b) take any action that restricts or otherwise adversely affects such
Shareholder’s legal power, authority and right to comply with and perform such
Shareholder’s covenants and obligations under this Agreement.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE Shareholders

 

Each Shareholder hereby represents and warrants to Lares and Mercury as follows:

 

SECTION 4.1 Authorization. Such Shareholder has all necessary legal capacity,
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder. This Agreement has been duly executed and delivered by
such Shareholder and, assuming it has been duly and validly authorized, executed
and delivered by the other parties hereto, constitutes a legal, valid and
binding obligation of such Shareholder, enforceable against such Shareholder in
accordance with its terms, except to the extent that enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and (ii) general principles of equity.

 

SECTION 4.2 Ownership of Subject Shares. As of the date hereof, such Shareholder
does not own, beneficially or otherwise, any shares of Mercury Voting Common
Stock or any other securities of Mercury other than such Shareholder’s Owned
Shares listed opposite such Shareholder’s name on Schedule A attached hereto. As
of the date hereof, such Shareholder is the sole record and beneficial owner of
all of such Shareholder’s Owned Shares, free and clear of all Liens of every
nature whatsoever (including any restriction on the right to vote or otherwise
transfer such Owned Shares), except as provided under this Agreement or pursuant
to any applicable restrictions on transfer under the Securities Act.

 

SECTION 4.3 Power to Vote Shares. Such Shareholder has sole voting power, sole
power to issue instructions with respect to the matters set forth in this
Agreement, and sole power to agree to all of the matters set forth in this
Agreement, in each case with respect to all of such Shareholder’s Subject
Shares, with no limitations, qualifications, or restrictions on such rights,
subject only to applicable securities laws and the terms of this Agreement. Any
proxies granted by such Shareholder in respect of any or all of its Owned Shares
prior to and including the date hereof (except as set forth herein) in respect
of the Proxy Matters have been revoked.

  

 
4

--------------------------------------------------------------------------------

 

 

SECTION 4.4 No Conflicts. Except as set forth in the Merger Agreement
(including, without limitation, filings as may be required under applicable
securities laws) and any filing required under Section 13 or 16 under the
Exchange Act, (x) no filing with, and no permit, authorization, consent or
approval of, any Governmental Entity or any other Person (other than such
approvals of such Shareholder’s Affiliates as have been obtained on or prior to
the date hereof) is necessary for the execution of this Agreement by such
Shareholder and the performance by such Shareholder of its obligations
hereunder, and (y) none of the execution and delivery of this Agreement by such
Shareholder, or the consummation by such Shareholder of the transactions
contemplated by this Agreement or compliance by such Shareholder with any of the
provisions of this Agreement shall (i) conflict with or result in any breach of
the organizational documents, if applicable, of such Shareholder, (ii) result
in, give rise to or constitute a violation or breach of or a default (or any
event which with notice or lapse of time or both would become a violation,
breach or default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of a Lien
on any of the Subject Shares pursuant to, any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, contract, lease, license,
permit, agreement, commitment, arrangement, understanding, or other obligation
of any kind to which such Shareholder is a party or by which such Shareholder or
any of its Subject Shares are bound, or (iii) violate any applicable law, rule,
regulation, order, judgment, or decree applicable to such Shareholder, except
for in each case under clauses (i) and (ii) as would not impair such
Shareholder’s ability to perform its obligations under this Agreement.

  

SECTION 4.5 Acknowledgement. Such Shareholder understands and acknowledges that
Lares is entering into the Merger Agreement in reliance upon such Shareholder’s
execution, delivery and performance of this Agreement.

 

ARTICLE V
representations and warranties of LARES

 

Lares hereby represents and warrants to the Shareholders as follows:

 

SECTION 5.1 Authorization. Lares has all necessary legal capacity, limited
liability company power and authority to execute and deliver this Agreement and
to perform its obligations hereunder. This Agreement has been duly authorized,
executed and delivered by Lares and, assuming it has been duly and validly
executed and delivered by the other parties hereto, constitutes a legal, valid
and binding obligation of Lares, enforceable against each in accordance with the
terms of this Agreement, except to the extent that enforceability may be limited
by (i) applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and (ii) general principles of equity.

 

SECTION 5.2 No Conflicts. Except as set forth in the Merger Agreement
(including, without limitation, filings as may be required under applicable
securities laws), (x) no filing with, and no permit, authorization, consent or
approval of, any Governmental Entity or any other Person is necessary for the
execution of this Agreement by Lares and the performance by Lares of its
obligations hereunder, and (y) none of the execution and delivery of this
Agreement by Lares, or the consummation by Lares of the transactions
contemplated by this Agreement or compliance by Lares with any of the provisions
of this Agreement shall (i) conflict with or result in any breach of the
organizational documents of Lares, (ii) conflict with, result in any violation
of, require any consent under or constitute a default (whether with notice or
lapse of time or both) under any of the terms, conditions or provisions of any
note, contract, lease, license, permit, agreement, commitment, arrangement,
understanding, mortgage, bond, indenture, or other obligation of any kind to
which Lares is a party or by which Lares or any of its properties is bound; or
(iii) violate any judgment, order, injunction, decree or award of any court,
administrative agency or other Governmental Entity that is binding on Lares or
any of its properties, except for in each case under clauses (i) through (iii)
as would not impair the ability of such party to perform its obligations under
this Agreement.

 

 
5

--------------------------------------------------------------------------------

 

  

ARTICLE VI
termination

 

SECTION 6.1 This Agreement and all obligations of the parties hereunder shall
automatically terminate upon the expiration of the Voting Period. Upon the
termination of this Agreement, none of the parties hereto shall have any rights
or obligations hereunder and this Agreement shall become null and void and have
no effect; provided, however, that Sections 7.2, and 7.6 through 7.13 shall
survive termination of this Agreement. Notwithstanding the foregoing,
termination of this Agreement shall not relieve any party from any liability, or
prevent any party from seeking any remedies (at law or in equity) against any
other party, for that party’s breach of any of its representations, warranties,
covenants or obligations under this Agreement prior such termination.

 

ARTICLE VII
miscellaneous


 

SECTION 7.1 No Agreement as Director or Officer. Notwithstanding any provision
of this Agreement to the contrary, the Shareholders have entered into this
Agreement in their capacity as shareholders of Mercury, and nothing in this
Agreement shall limit, restrict or otherwise affect Soohyung Kim in his capacity
as a director of Mercury from acting in such capacity or voting in his sole
discretion on any matter, including in exercising rights under the Merger
Agreement.

 

SECTION 7.2 Publication. Each Shareholder hereby consents to and authorizes New
Holdco, Mercury and/or Lares to publish and disclose in any and all applicable
filings with the SEC, the FCC or any other Governmental Entity, and any other
announcements, disclosures or filings required by applicable Law such
Shareholder’s identity and ownership of shares of Mercury Voting Common Stock
and the nature of such Shareholder’s commitments, arrangements and
understandings pursuant to this Agreement and/or the Merger Agreement.

 

SECTION 7.3 Amendments, Waivers, etc. This Agreement may be amended by an
instrument in writing signed on behalf of Mercury and each of the Shareholders
that would be bound by such amendment. Any agreement on the part of any party
hereto to any waiver of compliance with any representations, warranties,
covenants or agreements contained in this Agreement shall be valid only if set
forth in a written instrument signed on behalf of such party. The waiver by any
party of a breach of any provision hereunder shall not operate or be construed
as a waiver of any prior or subsequent breach of the same or any other provision
hereunder.

  

 
6

--------------------------------------------------------------------------------

 

 

SECTION 7.4 Enforcement of Agreement; Specific Performance. The Shareholders
acknowledge and agree that Lares would be irreparably damaged if any of the
provisions of this Agreement are not performed in accordance with their specific
terms or are otherwise breached and that any non-performance, breach or
threatened breach of this Agreement by any Shareholder could not be adequately
compensated by monetary damages alone and that Lares would not have any adequate
remedy at law. Accordingly, Lares shall be entitled (in addition to any other
remedy that may be available to it whether in law or equity, including monetary
damages) to seek and obtain (a) enforcement of any provision of this Agreement
by a decree or order of specific performance and (b) a temporary, preliminary
and/or permanent injunction to prevent breaches or threatened breaches of any
provisions of this Agreement without posting any bond or undertaking. The
Shareholders further agree that they shall not object to the granting of
injunctive or other equitable relief on the basis that there exists adequate
remedy at law. Each Shareholder hereby expressly further waives (i) any defense
in any action for specific performance that a remedy at law would be adequate or
that an award of specific performance is not an appropriate remedy for any
reason at law or in equity and (ii) any requirement under any Law to post
security as a prerequisite to obtaining equity relief. Each Shareholder agrees
that Lares’s initial choice of remedy will be to seek specific performance of
this Agreement in accordance with its terms. If a court of competent
jurisdiction denies such relief, Lares may seek alternative remedies, including
damages in the same or another proceeding.

 

SECTION 7.5 Notices. All notices and other communications in connection with
this Agreement shall be in writing and shall be deemed given (i) on the date of
delivery if delivered personally or if sent via facsimile (with confirmation via
express courier utilizing next-day service), (ii) on the earlier of confirmed
receipt or the third (3rd) Business Day following the date of mailing if mailed
by registered or certified mail (return receipt requested) or (iii) on the first
(1st) Business Day following the date of dispatch if delivered utilizing
next-day service by an express courier (with confirmation) to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):

 

(a)     If to Lares, addressed to it at:

 

c/o LIN Media LLC
One West Exchange Street, Suite 5A
Providence, Rhode Island 02903
Attention: Denise M. Parent, Office of General Counsel
Facsimile: (401) 454-2817

 

with a copy (which shall not constitute notice) to:

 

Weil, Gotshal & Manges LLP
200 Crescent Court, Suite 300
Dallas, TX 75201
Attention: Glenn D. West, Esq.

                    James R. Griffin, Esq.
Facsimile: (214) 746-7777 

 

 
7

--------------------------------------------------------------------------------

 

 

(b)     If to Mercury, addressed to it at: 


c/o Media General, Inc.
333 E. Franklin Street
Richmond, VA 23293

Attention: Andrew C. Carington, Esq., General Counsel
Facsimile: (804) 887-7021

 

with a copy (which shall not constitute notice) to:

 

Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention:     Philip Richter, Esq.
                       Abigail Bomba, Esq.
Facsimile:     (212) 859-4000

 

 

(c)     If to any Shareholder, addressed to it at the address set forth below
such Shareholder’s signature hereto:

 

with a copy (which shall not constitute notice) to:

c/o Standard General LP

767 Fifth Avenue, 12th Floor
New York, NY 10153

Attention: Joseph Mause

Facsimile: (212) 257-4738

 

 

or to that other address as any party shall specify by written notice so given,
and notice shall be deemed to have been delivered as of the date so
telecommunicated or personally delivered.

 

SECTION 7.6 Headings; Titles. When a reference is made in this Agreement to
Articles, Sections, Exhibits or Schedules, such reference shall be to an Article
or Section of or Exhibit or Schedule to this Agreement unless otherwise
indicated. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” This Agreement shall not be interpreted or construed to require any
person to take any action, or fail to take any action, if to do so would violate
any applicable Law.

 

SECTION 7.7 Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of this invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. Upon determination that
any term or other provision is invalid or incapable of being enforced, the
parties shall negotiate in good faith to modify this Agreement as to affect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.

 

 
8

--------------------------------------------------------------------------------

 

  

SECTION 7.8 Entire Agreement. This Agreement (together with the Merger
Agreement, to the extent referred to in this Agreement, and any documents
delivered by the parties in connection herewith), constitutes the entire
agreement among the parties with respect to the subject matter of this
Agreement, and supersedes all prior agreements and understandings, both written
and oral, among the parties, with respect to the subject matter of this
Agreement.

 

SECTION 7.9 Assignment; Binding Effect; No Third Party Beneficiaries; Further
Action. Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by any of the parties; provided that Lares may
assign its rights, interests or obligations hereunder to one or more of its
Subsidiaries. This Agreement shall be binding upon and shall inure to the
benefit of Lares and its respective successors and assigns and shall be binding
upon the Shareholders and the Shareholders’ successors, assigns, heirs,
executors and administrators. Notwithstanding anything contained in this
Agreement to the contrary, nothing in this Agreement, expressed or implied, is
intended to confer on any Person (other than, in the case of Lares or its
respective successors and assigns and, in the case of the Shareholders, the
Shareholders’ successors, assigns, heirs, executors and administrators) any
rights, remedies, obligations or liabilities under or by reason of this
Agreement. Each of the Shareholders and Lares shall take any further action and
execute any other instruments as may be reasonably requested by the other
parties to this Agreement to effectuate the intent of this Agreement.

 

SECTION 7.10 Mutual Drafting. Each party has participated in the drafting of
this Agreement, which each party acknowledges is the result of extensive
negotiations between the parties. This Agreement shall not be deemed to have
been prepared or drafted by any one party or another or any party’s attorneys.

 

SECTION 7.11 Governing Law and Consent to Jurisdiction. This Agreement and all
claims or causes of action (whether in contract, tort or otherwise) that may be
based upon, arise out of or relate to this Agreement or the negotiation,
execution or performance of this Agreement (including any claim or cause of
action based upon, arising out of or related to any representation or warranty
made in or in connection with this Agreement or as an inducement to enter into
this Agreement) shall be governed and construed in accordance with the internal
Laws of the Commonwealth of Virginia, without regard to any applicable conflicts
of law principles that would result in the application of the Laws of any other
jurisdiction. The parties hereto agree that any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby shall be
brought exclusively in the United States District Court for the Eastern District
of Virginia (or, if that court does not have jurisdiction, the Circuit Court for
the City of Richmond, Virginia), and each of the parties hereby irrevocably
consents to the exclusive jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by Law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. Process in
any such suit, action or proceeding may be served on any party anywhere in the
world, whether within or without the jurisdiction of any such court. Without
limiting the foregoing, each party agrees that service of process on such party
as provided in Section 7.5 shall be deemed effective service of process on such
party. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING (WHETHER IN CONTRACT OR TORT OR OTHERWISE)
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

 
9

--------------------------------------------------------------------------------

 

 

SECTION 7.12 Counterparts; Facsimiles. This Agreement may be executed in two or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each of the
parties and delivered to the other parties, it being understood that each party
need not sign the same counterpart.

 

SECTION 7.13 Liability. The rights and obligations of each of the Shareholders
under this Agreement shall be several and not joint. All references to actions
to be taken by the Shareholders, or representations and warranties to be made,
under this Agreement refer to actions to be taken or representations and
warranties to be made by Shareholders acting severally and not jointly. Except
for any liability for claims, losses, damages, liabilities or other obligations
arising out of an Shareholder’s failure to perform its obligations hereunder,
Lares agrees that no Shareholder (in its capacity as a Shareholder of Mercury)
will be liable for claims, losses, damages, liabilities or other obligations
resulting from or relating to the Merger Agreement, including any breach by
Mercury of the Merger Agreement, and that Mercury shall not be liable for
claims, losses, damages, liabilities or other obligations resulting from or
related to any Shareholder’s failure to perform its obligations hereunder.

 

 

 

(Signature page follows)

 

 
10

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, Mercury, Lares and the Shareholders have caused this
Agreement to be duly executed as of the day and year first above written.

 

 

 

MEDIA GENERAL, INC.

 

 

 

 

By: /s/ James F. Woodward                                

Name: James F. Woodward

Title: Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

Signature Page to Voting and Support Agreement (SG)

 

 


--------------------------------------------------------------------------------

 

 

 

LIN MEDIA LLC

 

 

 

 

By: /s/ Richard J. Schmaeling                     

Name: Richard J. Schmaeling

Title: Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

Signature Page to Voting and Support Agreement (SG) 

 

 


--------------------------------------------------------------------------------

 

 

SHAREHOLDERS:

 

STANDARD GENERAL FUND L.P.

 

 

By: /s/ Joseph Mause                        

Name: Joseph Mause

Title: Chief Financial Officer

 

Address: c/o Standard General LP

767 Fifth Avenue, 12th Floor
New York, NY 10153

 

 

STANDARD GENERAL COMMUNICATIONS, LLC

 



By: /s/ Joseph Mause                        

Name: Joseph Mause

Title: Chief Financial Officer

 

Address: c/o Standard General LP

767 Fifth Avenue, 12th Floor
New York, NY 10153

 

 

 

 

Signature Page to Voting and Support Agreement (SG)

 

 


--------------------------------------------------------------------------------

 

 

 

 

Schedule A

Ownership of Mercury Voting Common Stock

 

Shareholder

Shares of Mercury Voting Common Stock

Standard General

Fund L.P.

3,749,526 shares owned of record by Standard General Fund L.P.

 

22,948,683 shares owned of record by Standard General

Communications LLC that are beneficially owned by

Standard General Fund L.P.

 

Standard General

Communications

LLC

22,948,683 shares owned of record by Standard General

Communications LLC

 

 

 

 

Schedule A

 